 
EXHIBIT 10.4
 
 
January 26, 2012


Mr. Andrew Gordon
c/o Coffee Holding Co., Inc.
3475 Victory Boulevard
Staten Island, New York 10314


Dear Andrew:


Reference is hereby made to the Amended and Restated Employment Agreement
between Coffee Holding Co., Inc. (the "Company") and you entered into on the
11th day of April, 2008 (the "Employment Agreement").  Capitalized terms used in
this letter and not specifically defined in this letter shall have the meanings
set forth in the Employment Agreement.


The purpose of this letter is to memorialize your consent to the 10% reduction
in your annual Base Salary for the period January 1, 2012 through December 31,
2012 that was recommended by the Compensation Committee and to modify the
Employment Agreement to reflect such agreement as follows:


1.  Notwithstanding the terms of Section 3.1 of the Employment Agreement, your
Base Salary for the period January 1, 2012 through December 31, 2012 shall be at
the rate of Three Hundred Fifteen Thousand and 00/100 Dollars ($315,000) on an
annualized basis.  Accordingly, effective as of January 1, 2012, the following
is hereby deemed added after the last sentence of Section 3.1 of the Employment
Agreement:


Notwithstanding anything set forth in this Section 3.1 to the contrary, for the
period January 1, 2012 through December 31, 2012, Executive’s annual base salary
shall be Three Hundred Fifteen Thousand and 00/100 Dollars ($315,000).


2.  You acknowledge and agree that the reduction in your Base Salary to Three
Hundred Fifteen Thousand and 00/100 Dollars ($315,000) on an annualized basis
for the period January 1, 2012 through December 31, 2012 shall not constitute
Good Reason or otherwise be deemed a breach by the Company of the terms of the
Employment Agreement.


3.   Except as modified by this letter, the terms of the Employment Agreement
remain unmodified and in full force and effect.


[Signature Page Follows]



 
 

--------------------------------------------------------------------------------

 

Please acknowledge your agreement with the terms set forth in this letter by
signing the enclosed copy of this letter where indicated and returning it to me
by not later than January 26, 2012.  Thank you for your continued contributions
to the Company.


COFFEE HOLDING CO., INC.




By: /s/ David Gordon
     David Gordon
     Senior Vice President – Operations
     & Secretary


Agreed and Accepted this 26th day of January, 2012




/s/ Andrew Gordon
Andrew Gordon